DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 5/24/22 and the supplemental amendment filed 6/3/22.  Claims 1, 4, 5, 7, 9, and 11-14 have been amended.  Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "…parallel units of plural-channel subsets…" within claims 1, 13, and 14 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected for reciting conditional language (i.e., an “if” statement with no corresponding “else” statement).  As such, the Examiner need not find prior art since the step is not required to be performed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-8, 10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0104940 A1) in view of Annapureddy (US 2016/0321784 A1).
(A) Referring to claim 1, Zhou discloses a data processing apparatus comprising processing circuitry configured to (para. 92 of Zhou): 
group a plurality of channels of input data based on 5a physical relationship between the input data to classify the plurality of channels (abstract, para. 13 and 27 of Zhou; note that a three-channel based network is used); and 
perform convolutional processing of the input data (abstract, para. 1, 25, and 48 of Zhou; The DL network can be an artificial neural network or a convolutional neural network (e.g., using a three-channel volumetric kernel architecture).  This disclosure relates to using deep learning (DL) networks to improve the image quality of reconstructed medical images, and, more particularly, to using DL networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images.)).  
Zhou does not expressly disclose grouping the plurality of channels into a plurality of plural-channel subsets and processing of the input data in parallel units of plural-channel subsets for the plurality of plural-channel subsets.
Annapureddy discloses grouping the plurality of channels into a plurality of plural-channel subsets and processing of the input data in parallel units of plural-channel subsets for the plurality of plural-channel subsets (para. 54, 57, 67, 68, and 74 of Annapureddy; The processing of each layer of a convolutional network may be considered a spatially invariant template or basis projection. If the input is first decomposed into multiple channels, such as the red, green, and blue channels of a color image, then the convolutional network trained on that input may be considered three-dimensional, with two spatial dimensions along the axes of the image and a third dimension capturing color information.; As shown in FIG. 6A, the image size and number of channels output from each layer may change based on the stride factor and/or other factors.; the convolution layer receives multiple images 620-624 as inputs x.sup.1-x.sup.n and outputs multiple image channels y.sup.1-y.sup.m).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Annapureddy within Zhou. The motivation for doing so would have been to reduce image resolution while maintaining performance (para. 3 of Annapureddy).
(B) Referring to claim 2, Zhou discloses wherein the 10physical relationship is based on a physical quantity including at least one of data collection time or data spatial position (para. 4 of Zhou).  
(C) Referring to claim 3, Zhou discloses wherein the processing circuitry groups the plurality of channels of 15the input data so that the physical quantity falls within a predetermined range (para. 49 of Zhou).  
(D) Referring to claim 5, Zhou discloses wherein the input data is medical image data including a plurality of slices that are spatially continuous, and  25the processing circuitry groups the plurality of channels in every adjacent slice (para. 25 & 48 of Zhou).  
(E) Referring to claim 6, Zhou discloses wherein the processing circuitry performs the convolutional processing in a convolutional neural network (para. 11 and Fig. 2B of Zhou).  
(F) Referring to claim 7, Zhou discloses wherein the 5processing circuitry is further configured to: generate additional subsets, each including a combination of channels different from the channels of the plurality of subsets based on the physical relationship; and 10perform the convolutional processing of the input data in units of the additional subsets (abstract, para. 13 & para. 48 of Zhou).  
	Zhou does not expressly disclose plural-channel subsets.
Annapureddy discloses plural-channel subsets (para. 54, 67, 68, and 74 of Annapureddy).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Annapureddy within Zhou. The motivation for doing so would have been to reduce image resolution while maintaining performance (para. 3 of Annapureddy).
(G) Referring to claim 8, Zhou discloses wherein the processing circuitry performs the convolutional processing a plurality of times for one subset and outputs results of 15the convolutional processing of the respective times to a lower layer of network (para. 43-48 of Zhou).  
(H) Referring to claim 10, Zhou discloses wherein the- 48 - processing circuitry performs the convolutional processing for the subsets and all of the channels relating to the input data (para. 48 of Zhou).  
(I) Referring to claim 12, Zhou discloses wherein the 10plurality of subsets includes a subset including a combination of channels discretely selected from channels of the plurality of channels that satisfy conditions of the physical relationship (para. 27, 48, and 85 of Zhou).  
Zhou does not expressly disclose plural-channel subsets.
Annapureddy discloses plural-channel subsets (para. 54, 67, 68, and 74 of Annapureddy).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Annapureddy within Zhou. The motivation for doing so would have been to reduce image resolution while maintaining performance (para. 3 of Annapureddy).
(J) Referring to claim 13, Zhou discloses a magnetic resonance imaging apparatus comprising 15processing circuitry configured to (para. 98 of Zhou): 
acquire a magnetic resonance (MR) signal (para. 97 of Zhou; note the generating an image from magnetic resonance signal data); 
generate a plurality of MR images from the MR signal (para. 97 & 98 and Fig. 7 of Zhou; note the generating an image from magnetic resonance signal data); 
group a plurality of channels corresponding to the plurality of MR images based on a physical relationship of the plurality of MR images 20to classify the plurality of channels (para. 13, 27, & 48, and Fig. 2D of Zhou; FIG. 2D shows an example of a implementing a three channel volumetric convolution layer for volumetric image data, according to one implementation); and 
apply a trained model to the plurality of MR images for correction to produce corrected MR images, the trained model being for convolutional processing of the plurality of MR images (abstract and para. 1 of Zhou; note the deep learning (DL) networks (e.g., CNN) to improve the image quality of reconstructed medical images, and, more particularly, to using DL networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images.); and 
output the corrected MR images (para. 31 of Zhou; train the DL network 135 to produce images resembling the high-image-quality images from the noisy reconstructed images.).  
Zhou does not expressly disclose grouping/classifying the plurality of channels into a plurality of plural-channel subsets and processing in parallel units of plural-channel subsets for the 25plurality of plural-channel subsets.
Annapureddy discloses grouping/classifying the plurality of channels into a plurality of plural-channel subsets and processing in parallel units of plural-channel subsets for the plurality of plural-channel subsets (para. 54, 57, 67, 68, and 74 of Annapureddy; The processing of each layer of a convolutional network may be considered a spatially invariant template or basis projection. If the input is first decomposed into multiple channels, such as the red, green, and blue channels of a color image, then the convolutional network trained on that input may be considered three-dimensional, with two spatial dimensions along the axes of the image and a third dimension capturing color information.; As shown in FIG. 6A, the image size and number of channels output from each layer may change based on the stride factor and/or other factors.; the convolution layer receives multiple images 620-624 as inputs x.sup.1-x.sup.n and outputs multiple image channels y.sup.1-y.sup.m).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Annapureddy within Zhou. The motivation for doing so would have been to reduce image resolution while maintaining performance (para. 3 of Annapureddy).
(K) Referring to claim 14, Zhou discloses a machine learning apparatus for training of a- 49 - network model using training data, which is a set of input data and correct data corresponding to the input data, the apparatus comprising processing circuitry configured to (abstract, para. 1, and Fig. 1A of Zhou; Different neural networks can be trained depending on the noise level, scanning protocol, or the anatomic, diagnostic or clinical objective of the reconstructed image (e.g., by partitioning the training data into noise-level range and training respective DL networks for each range) ): 
group a plurality of channels of the input data based 5on a physical relationship between the input data to classify the plurality of channels (abstract, para. 13 and 27 of Zhou; note that a three-channel based network is used); and
 perform convolutional processing of the input data (abstract, para. 1, 25, and 48 of Zhou; The DL network can be an artificial neural network or a convolutional neural network (e.g., using a three-channel volumetric kernel architecture).  This disclosure relates to using deep learning (DL) networks to improve the image quality of reconstructed medical images, and, more particularly, to using DL networks to reduce noise and artifacts in reconstructed computed tomography (CT), positron emission tomography (PET), and magnetic resonance imaging (MRI) images.)).
Zhou does not expressly disclose grouping the plurality of channels into a plurality of plural-channel subsets and processing of the input data in parallel units of plural-channel subsets for the plurality of plural-channel subsets.
Annapureddy discloses grouping the plurality of channels into a plurality of plural-channel subsets and processing of the input data in parallel units of plural-channel subsets for the plurality of plural-channel subsets (para. 54, 57, 67, 68, and 74 of Annapureddy; The processing of each layer of a convolutional network may be considered a spatially invariant template or basis projection. If the input is first decomposed into multiple channels, such as the red, green, and blue channels of a color image, then the convolutional network trained on that input may be considered three-dimensional, with two spatial dimensions along the axes of the image and a third dimension capturing color information.; As shown in FIG. 6A, the image size and number of channels output from each layer may change based on the stride factor and/or other factors.; the convolution layer receives multiple images 620-624 as inputs x.sup.1-x.sup.n and outputs multiple image channels y.sup.1-y.sup.m).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Annapureddy within Zhou. The motivation for doing so would have been to reduce image resolution while maintaining performance (para. 3 of Annapureddy).


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0104940 A1) in view of Annapureddy (US 2016/0321784 A1), and further in view of Ji et al. (US 2011/0182469 A1).
(A) Referring to claim 4, Zhou discloses wherein the input data is medical image data (para. 25 of Zhou). Zhou and Annapureddy do not expressly disclose wherein the input data is image data including a plurality of frames that are temporally continuous, and  20the processing circuitry groups the plurality of channels in every adjacent frame. 
	Ji discloses wherein the input data is image data including a plurality of frames that are temporally continuous, and  20the processing circuitry groups the plurality of channels in every adjacent frame (para. 6, 7 & 13 of Ji). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Ji within Zhou and Annapureddy.  The motivation for doing so would have been to capture motion information (abstract of Ji).
(B) Referring to claim 11, Zhou does not disclose wherein the plurality of plural-channel subsets includes a first subset including a first number of channels, and a second subset including a second number of channels, the second number being greater than the first number.
Annapureddy discloses plural-channel subsets (para. 54, 67, 68, and 74 of Annapureddy).
Ji wherein the 5plurality of subsets includes a first subset including a first number of channels, and a second subset including a second number of channels, the second number being greater than the first number (para. 13 & 18-21 of Ji).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Annapureddy and Ji within Zhou.  The motivation for doing so would have been to reduce image resolution while maintaining performance (para. 3 of Annapureddy) and capture motion information (abstract of Ji).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686